MEMORANDUM **
Raymond Santos, a California state prisoner, appeals the denial of his habeas corpus petition brought under 28 U.S.C. § 2254. Santos is serving the sentence imposed following his 1999 conviction for aggravated assault and possession of a prohibited weapon. This sentence was enhanced on the basis of a 1986 burglary conviction. Santos claims that he was denied his Sixth Amendment right to effective assistance of counsel when his state appellate attorney failed to advise him that the 1986 judgment of conviction had been reversed, and this failure resulted in the reinstatement of the 1986 conviction and the subsequent enhancement of his current sentence. As stated by the district court, Santos may not challenge his 1986 conviction because he no longer is in custody for that conviction. See Lackawanna County Dist. Attorney v. Coss, 532 U.S. 394, 403-04, 121 S.Ct. 1567, 149 L.Ed.2d 608 (2001); Nunes v. Ramirez-Palmer, 485 F.3d 432, 443 (9th Cir.2007), petition for cert, filed (U.S. Aug. 21, 2007) (No. 07-6091). We reject Santos’s argument that we should apply an exception for sentences enhanced on the basis of prior convictions obtained without counsel. See Coss, 532 U.S. at 404, 121 S.Ct. 1567.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.